In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-04-00059-CV
______________________________


LORETTA JEWEL DOUGLAS
AND CORNELIUS DOUGLAS, Appellants
 
V.
 
SNIDER INDUSTRIES, INC., Appellee


                                              

On Appeal from the 71st Judicial District Court
Harrison County, Texas
Trial Court No. 03-0046


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Chief Justice Morriss


MEMORANDUM OPINION

          Loretta Jewel Douglas and Cornelius Douglas have appealed a judgment rendered against
them.  They are not indigent. The clerk's record in this case was filed June 22, 2004, making the
appellants' brief due July 22, 2004.  
            On July 26, 2004, this Court granted the appellants' first request for extension, extending the
deadline for filing the appellants' brief to August 23, 2004.  As of September 13, 2004, the appellants
had not filed a brief or sought additional time in which to submit a brief.  Therefore, on that date we
instructed the appellants their appeal would be subject to dismissal for want of prosecution if they
did not—within fifteen days—submit either a brief or an explanation for their failure to file a brief. 
On September 27, 2004, we received a second request for an extension to file the appellants' brief. 
This request was overruled, and the appellants were ordered to submit their brief no later than
Thursday, October 28, 2004.
            On Friday, October 29, 2004, we received a submission from the appellants.  The submission
did not satisfy the requirements of an appellate brief as outlined in Rule 38.1 of the Texas Rules of
Appellate Procedure.  See Tex. R. App. P. 38.1.  Accordingly, we noted the discrepancies and then
directed the appellants to redraw and submit a brief complying with Rule 38.1 by Monday,
November 15, 2004.
            As of November 30, 2004, the appellants had submitted neither a brief nor a request for
additional time.  Therefore, on that date we instructed the appellants their appeal would be subject
to dismissal for want of prosecution if we did not receive a brief as required by the Texas Rules of
Appellate Procedure by Wednesday, December 15, 2004.
            Apparently ignoring our directives, the appellants filed another request for extension on
December 17, 2004.  This request is neither responsive to this Court's prior directives nor
meritorious to support an extension.  In the almost six months the appellants have had to prepare and
file their brief, they have failed to do so, and they have failed to show good cause why this case
should not be dismissed for want of prosecution.  We find that the appellants' failure to pursue the
appeal by not making any effort to file a brief that complies with the Texas Rules of Appellate
Procedure in a timely fashion, after being given multiple opportunities and warnings, constitutes a
failure to prosecute the case. 
            Accordingly, we dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b), (c).
 
 
                                                                                    Josh R. Morriss, III
                                                                                    Chief Justice



Date Submitted:          December 20, 2004
Date Decided:             December 21, 2004

etionary review.  Any petition for discretionary review must
be filed within thirty days from the date of either this opinion or the last timely motion for rehearing
that is overruled by this Court.  See Tex. R. App. P. 68.2.  Any petition for discretionary review must
be filed with this Court, after which it will be forwarded to the Texas Court of Criminal Appeals
along with the rest of the filings in this case.  See Tex. R. App. P. 68.3.  Any petition for
discretionary review should comply with the requirements of Rule 68.4 of the Texas Rules of
Appellate Procedure. See Tex. R. App. P. 68.4.